DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-14, 16-19 and 21 are again rejected under 35 U.S.C. 103 as being unpatentable over Lundequist et al. (9,248,617) in view of Sizemore (7,578,161).
Lundequist et al. discloses a tool and method for expanding a pipe end, comprising a housing  5 in which the piston 2 can be moved in a reciprocating manner, wherein the piston is connected to  electric motor 4 and a gearbox 4, an expansion head 6 coupled to the housing, the expansion head including a casing 7 and a plurality of jaws 10 extending from the casing, the 
 	However, Lundequist et al. fails to disclose that each jaws discloses a second tapered portion and a second sizing portion defining a second diameter different than the first diameter defining by the first sizing portion. 
	Sizemore discloses a pipe swedging and flaring tool, comprising multiple sections of different diameters 135, 140, 145, 150 and tapered transitions 110, 115, 120 therebetween to facilitate entry into the interior of a tube for expanding an end of a first metal tube having a 
first inner diameter and a first outer diameter and an end of a second metal tube having a second inner diameter and a second outer diameter.
	It would have been obvious to one of ordinary skill in the art to have provided Lundequist et al. jaws with more than one sizing and tapering sections in order to expand an end of a first tube having a first inner diameter and a first outer diameter and an end of a second tube having a second inner diameter and a second outer diameter as taught by Sizemore so that only one of these tools is needed instead of bringing multiple tools for a field job of expanding difference tubes to difference sizes. 
In regarding to a specific size of each of the portions and/or the relative dimensions between one portion to the other, these limitations were not sufficient to patentably distinguish over the prior art because the size of the mandrel, the jaws and or the expansion of the jaws are depending on the size of the pipe end, the material of the pipe, the thermal coefficient of the pipe and/or the forming conditions (heat, pressure), so that the pipe end can be expanded at different .

Response to Arguments




Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.  The Applicant argued that neither Lundequist nor Sizemore discloses such a jaw including two stops, each defining an end of a respective sizing portion.  Because the claims do not include the jaws with the stops, for purposes of discussion, the stops are understood as the first and second shoulder defining an end of the sizing portions.  
Copies of Lundequist’s tool and Sizemore’s tool are provided below: 
      
    PNG
    media_image1.png
    316
    460
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    309
    464
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    433
    587
    media_image3.png
    Greyscale

	Lundequist’s tool						Sizemore’s tool

As one can see, Lundequist discloses an expansion head 6 having a plurality of expandable jaws 10  movable by a piston 2.  The forward movement of the piston 2 will expand the jaws 20 to a diameter, which is determined, based on the desirable dimeter of the forming pipe.

It would have been obvious to one of ordinary skill in the art the recognized that when providing Lundequist’s expandable jaws 10 having multiple tapered transitions along with corresponding expanding sections as taught by Sizemore in order to improve the flexibility of the tool so that only one tool is needed to expand the pipe having multiple sizes or one tool can be used to expand different pipes having different expanded sizes.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743